DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.	
Claims 1-20 have been examined. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Kenneth Prol on 01/26/2022.
Claims 1, 5, 6, 15 and 16 have been amended as follows:
1. (Currently Amended) An information handling system operating a data integration protection assistance system comprising: 
a processor device executing code instructions to link, within a data naming lineage map, a first data set field name and a second data set field name identified within code instructions for a previous execution of a data integration process for accessing a data set identified by the first data set field name at a source storage location and to migrate the data set and rename it to a second data set field name to a destination storage location, 
wherein the data naming lineage map further associates the data set with a source geographic location and a destination geographic location; 
the processor device to receive a user instruction to associate data set field names labeled as sensitive private individual data with a user-defined, barred geographic location; 
the processor device to determine the second data set field name is labeled as sensitive private individual data and the destination storage location matches the user- defined, barred geographic location; and 
a graphical user interface to display a notice that the data set identified with the second data set field name was stored during the previously executed integration process at the user-defined, barred geographic location.

5. (Currently Amended) The information handling system of claim 4 further comprising: the processor device to create the updated machine-executable code instructions for the data integration process to automatically inhibit transmission of the data set field value to the user-defined, barred geographic location.

6. (Currently Amended) The information handling system of claim 4 further comprising: the processor device to create the updated machine-executable code instructions for the data integration process to automatically transmit the data set field value to a preset, user-specified location, not within the user-defined, barred geographic location.

15.  (Currently Amended) An information handling system operating a data integration protection assistance system comprising: 
a network interface device automatically transmitting updated machine-executable code instructions for a data integration process at routine intervals for execution by a run-time engine at a remote location according to a preset schedule; 
a processor linking, within a data naming lineage map, a first data set field name and a second data set field name identified within code instructions for a previous execution of the data integration process for accessing a data set field value identified by the first data set field name at a source storage location, and for transferring and renaming the data set field value to a destination storage location, identified by the second data set field name; 
wherein the data naming lineage map associates the data set field value with a source geographic location and a destination geographic location; 
the processor receiving a user instruction to associate data set field names labeled as sensitive private individual data with a user-defined, barred geographic location; 
the processor determining the second data set field name is labeled as sensitive private individual data and the destination storage location matches the user-defined, barred geographic location; and 
a graphical user interface displaying a notice that the data set field value was stored during the previously executed integration process within the user-defined, barred geographic location.

16. (Currently Amended)The information handling system of claim 15 further comprising: the graphical user interface displaying a name of an individual included within the data set field value.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.

Response to Arguments
Applicant’s arguments, see Remarks filed 12/14/2021, have been fully considered. 

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8 and 15 are allowed in view of the examiner’s amendment. Claims 2-7, 9-14 and 16-20 depend on one of the above independent claims and are therefore, allowed by virtue of their dependency.
Prior art of record Sankruthi teaches: A source database is associated with a source schema and a destination database is associated with a destination schema. A configuration file is created to determine a relationship between the source schema and the destination schema. One or more fields in the source schema that are to be transferred to the destination database and one or more fields in the destination schema that will receive the data from the one or more fields in the source schema are defined in the configuration file. Data from the source database is transferred to the destination database using the configuration file. Prior art of record Meng teaches: A user inputs geographic restrictions for data so that transfer of data to certain geographic locations is prohibited. The geographic restrictions are encoded in metadata and sealed with the data. When the sealed data/metadata is transmitted to a destination device, each node along the network path to the destination device along with the destination device makes a determination as to whether it is proper to receive, transmit and/or store the data based on the geographic limitations. 
However, Sankruthi and Meng fail to teach: “wherein the data naming lineage map further associates the data set with a source geographic location and a destination geographic location; and a graphical user interface to display a notice that the data set identified with the second data set field name was stored during the previously executed integration process at the user-defined, barred geographic location”, i.e., Sankruthi and Meng teach transferring data from a source database to a destination database and determining whether data should be stored at the destination based on geographic limitations defined by the user but does not teach the above limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
EP 3739890 to Sugawara: A data transmission apparatus of the present invention changes control for data transmission based on whether the destination of image data is within the same specific region as the country where the source apparatus is installed. Specifically the preset invention comprises receiving information indicating a country where an apparatus at the data transmission destination set by the setting means is installed; obtaining information indicating a country where the data transmission apparatus is installed; and determining whether the country indicated by the information received by receiving the information and the country indicated by the information obtained by obtaining the information belong to same region including a plurality of countries.
US 20170126698 to Minkovich et al: Disclosed is an approach to incorporate geographical access control features for a cloud-based storage platform. This allows, for example, enterprise administrators to define geographical areas (geofences) with arbitrary precision within which content access can be applied to items of data.
US 20140171075 to Teller: The present disclosure provides a method operable in a balloon network. The method can include determining that a balloon is at a location associated with a first legally-defined geographic area, wherein an area profile identifies a list of geographically-prohibited data that is restricted from being cached in the first legally-defined geographic area. The method can also include receiving first data. The method can also include using the list of geographically-prohibited data to determine whether or not the first data is geographically-prohibited data. If the first data is geographically-prohibited data, then the method can further include refraining from storing the first data in data storage at the first balloon.
Influence of GDPR on social networks used by omnichannel contact center by Peras et al: First part of paper addresses the impact of General Data Protection Regulation (GDPR) on data collection by most popular social networks. GDPR will start to apply on May 25th 2018, and it aims to change the way in which organizations treat data protection. Regulation requires organizations, including social networking service providers (SNSP), operating within the EU to know where personal information of their users is located, how can it be used and when does it have to be deleted. The paper clarifies the rights of the users and the obligations of the SNSP. It analyzes 10 most popular social networks and explores what personal information they collect as well as problems related to the application of GDPR. Second part of the paper presents the use of social networks in omnichannel contact center. Omnichannel is a business model which combines various communication channels in order to improve customer experience. Since modern social networks are abundant with personal user information, it is necessary to determine which of them may be collected and used by omnichannel contact center, while respecting the principles of GDPR.
Exposing Data Leakage in Data Integration Systems by Akeel et al: In the context of Data Integration Systems (DIS), integrating data across organizations varying in security and privacy requirements in addition to trust levels raises concerns of data leakage threats. In order to prevent these threats, an in depth threat analysis reflected on the architectural components of a DIS is required. This paper analyses data leakage threats and locations within the DIS architecture with a middle layer. The analysis is confirmed by 16 experts in the areas of security and data integration. An improved DIS architecture with a broader set of threats has resulted from these expert reviews.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURI R HERZOG whose telephone number is (571)270-3359. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHURI R. HERZOG
Primary Examiner
Art Unit 2438



/MADHURI R HERZOG/           Primary Examiner, Art Unit 2438